                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

JAMES DYLAN BRYANT,                            §
TDCJ No. 2237271,                              §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §     Civil Action No. 7:18-cv-00143-M-BP
                                               §
CAPTAIN LISA PATTERSON, et al.,                §
                                               §
       Defendants.                             §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Plaintiff filed objections on July 26, 2019. The District Court reviewed the proposed

Findings, Conclusions, and Recommendation de novo. Finding no error, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that the Motion for Default Judgment/Motion for Summary

Judgment (ECF No. 39) and Motion for Injunctive Relief (ECF No. 18) are DENIED.

       SO ORDERED this 30th day of July, 2019.
